Citation Nr: 1437423	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to March 30, 2005 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In May 2004, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran timely appealed the denial and, following additional development, the claim was granted in a June 2005 rating decision and an initial 50 percent rating was assigned, effective November 4, 2003 (the date the claim was received by VA).  The Veteran appealed from the initial rating, and simultaneously raised a claim for a TDIU.

In a December 2005 rating decision, the RO denied the claim for TDIU, and in February 2006, within one year of the prior rating decision, the Veteran sent VA a letter specifically addressing some conclusions drawn by the RO in the December 2005 rating decision.  Based on a liberal interpretation of the Veteran's February 2006 written statement to VA, the Board finds it to have been a timely notice of disagreement to the December 2005 rating decision.  See Gallegos v. Gober,         14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).

In an August 2008 rating decision, the RO granted the Veteran a higher initial rating of 70 percent for PTSD, effective November 4, 2003.  The Veteran responded by indicating that this action had satisfied his appeal.  Nonetheless, the Board reasonably interprets the Veteran's satisfaction as having been limited to the assigned rating - demonstrated by a separate statement received that same day averring to his entitlement to a TDIU.  In January and April 2009 rating decisions, the RO denied the Veteran's claim for a TDIU.  Finally, in a June 2009 rating decision, the RO granted TDIU, effective May 18, 2005.  The Veteran timely submitted a notice of disagreement regarding the effective date assigned for TDIU, and the issue is now before the Board.

The Board notes that in correspondence with VA the Veteran's representative has repeatedly used the term "clear and unmistakable error" (CUE) in contesting the effective date assigned for the entitlement of TDIU.  Generally, a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).  Where a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.

In this case, none of the above described rating decisions became final.  Rather, the period on appeal with regard to PTSD, and consequently TDIU, runs to the Veteran's initial claim of service connection, i.e., November 4, 2003.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, may be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

 The RO's grant of a higher initial rating for PTSD (with which the Veteran expressed satisfaction) did not address TDIU, which at that time had been raised.  Accordingly, the August 2008 rating decision was only a partial grant of the benefits of sought on appeal (see AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice,     22 Vet. App. at 453), and the issue of entitlement to TDIU prior to May 18, 2005 remained pending on appeal, without finality having attached with respect to the effective date assigned by the RO.

In an August 2013 Board decision, the Board granted an effective date to March 30, 2005 for the grant of TDIU, finding it to be the earliest point it was factually ascertainable that entitlement to TDIU arose.  The Veteran appealed the Board's August 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, pursuant to a Joint Motion for Remand, the Court vacated the Board's August 2013 decision to the extent that it denied an effective date prior to March 30, 2005 for the grant of TDIU.  The parties to the Joint Motion for Remand specifically agreed that they did not wish the Court to disturb the remainder of the Board's decision to the extent that it granted an effective date to March 30, 2005.

The parties to the Joint Motion for Remand requested the Court vacate the Board's decision on the basis that the Board had provided inadequate reasons and bases when denying an effective date prior to March 30, 2005.  The parties agreed that the Board erred when it failed to address a Social Security Administration (SSA) disability determination and transmittal that noted that the Veteran was unemployable, effective June 1, 2003, due to a primary diagnosis of "anxiety related disorders," which the parties noted to be favorable evidence suggesting that the Veteran's psychiatric disability precluded him from obtaining or following substantially gainful employment prior to March 30, 2005.  The Joint Motion for Remand instructed the Board to readjudicate the Veteran's appeal for an earlier effective date and address the SSA disability determination in the first instance.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was constructively received by VA on November 4, 2003 at the same time as the initial claim for service connection for PTSD.

2.  From at least November 4, 2003, the service-connected PTSD prevented the Veteran from obtaining or retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for an effective date of November 4, 2003 for the grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the resolution of an appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the appeal with respect to an earlier effective date, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appeal.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Date for TDIU

The procedural history is addressed in greater detail in the introduction section above.  Briefly, on November 4, 2003, VA received the Veteran's claim for service connection for PTSD.  The claim was granted in a June 2005 rating decision and subsequently during the rating appeal, in an August 2008 rating decision, the RO assigned an initial 70 percent disability rating, effective November 4, 2003.  

During the pendency of the appeal, the Veteran had also claimed entitlement to TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice, at 454.  Accordingly, as TDIU is part and parcel of the Veteran's November 2003 claim, the period on appeal extends to the date VA received such claim, i.e., November 4, 2003.

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the 
Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice, at 456.  Rather, where TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).

The Board finds that the Veteran's claim for TDIU was constructively received by VA on November 4, 2003, the date on which VA received the Veteran's claim for service connection for PTSD; thus, the next question to resolve is the date on which eligibility for TDIU arose.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. 
§ 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to his service-connected disabilities, specifically the PTSD.  In a July 2005 written statement, the Veteran contented that he has been unemployable because of PTSD for the previous two years.  In a January 2006 written statement, the Veteran stated that he found employment at the assisted living center (his last place of employment in 2003) to be stressful, the job was not a good fit for him due to his PTSD, and he became more and more depressed, which led to his voluntary resignation.  In an April 2009 written statement, the Veteran reported that he was unable to work due to severe PTSD and inability to interact with others.  In a February 2010 substantive appeal (VA Form 9), the Veteran contended that he has been unable to work since 2003 because of the PTSD.  The Veteran stated that, even prior to 2003, he had extensive occupational problems including fights at the workplace, difficulty with stress, memory problems, and difficulty getting along with others.

The Veteran's service-connected PTSD has been rated 70 percent disabling, effective November 4, 2003; thus, he has met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.  The Veteran is also service connected for a duodenal ulcer, which is rated 10 percent disabling.  The Veteran has a combined disability rating of 70 percent.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precluded the type of employment for which he is trained and for which he has experience prior to March 30, 2005.  September and November 2003 VA treatment records note that the Veteran was currently unemployed because of increasing knee pain at work.  An October 2003 VA general medical examination report notes that the Veteran reported quitting his job in June 2003 because of painful knees.  A May 2005 VA treatment record notes that the Veteran reported last working two to three years prior as a maintenance person, but that his "knees were going."  The Veteran is not service connected for any knee disabilities. 

A June 2004 SSA disability determination and transmittal notes that the Veteran was unemployable, effective June 1, 2003, due to a primary diagnosis of "anxiety related disorders."  In a March 2005 letter, the Veteran's VA readjustment counseling therapist stated that the Veteran suffered daily from numerous PTSD-related symptoms.  The VA therapist stated that the Veteran would be deficit in the workplace and therefore should "be considered for unemployability compensation."  A May 2005 VA examination report notes that the Veteran reported being unable to work because of temper, concentration, and mood problems as well as because of his knees.  The Veteran reported that it was impossible to work because of his arthritis and PTSD symptoms, specifically hyperarousal, avoidance, and numbing symptoms as well as concentration problems secondary to intrusive thoughts. 

In an October 2005 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he last worked full time in May 2003 and that he became too disabled to work in June 2003 because of the service-connected PTSD.  This employment was at an assisted living center where he conducted maintenance tasks.  The Veteran reported that he had a high school education with no specialized training or education.  The Veteran's previous employer confirmed that the Veteran last worked in May 2003 stating that the Veteran had voluntarily terminated employment.

From the above, the Board finds that the evidence is in equipoise as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment due to the service-connected PTSD for the entire appeal period from November 4, 2003.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an effective date of November 4, 2003, but no earlier, for the award for TDIU.  

Further, the Board finds that the Veteran is not entitled to an effective date prior to November 4, 2003 for the award of TDIU.  As noted above, no correspondence received by VA prior to November 4, 2003 can be construed as a claim for service connection for PTSD or an independent claim for entitlement to a TDIU.  The earliest evidence of any kind associated with the act or intention of filing a service connection claim PTSD, which led to the award of a TDIU, is the November 4, 2003 claim.  As such, there is no evidence in the record to establish entitlement to TDIU earlier than the date VA received the claim for service connection for PTSD.  As the current effective date for award of a TDIU is being granted to the November 4, 2003 date of claim, VA regulations do not provide for an effective date earlier than November 4, 2003. 

While entitlement to a TDIU potentially arose as early as June 1, 2003, the earliest effective date legally possible is November 4, 2003 (the date of claim for service 

connection for PTSD).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that November 4, 2003 is the appropriate effective date for the award of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400. 


ORDER

An effective date of November 4, 2003, but no earlier, for the award of a TDIU is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


